—In a proceeding pursuant to CPLR 7511 to vacate an arbitration award dated October 15, 1999, the appeal is from an order of *607the Supreme Court, Suffolk County (Catterson, J.), dated June 27, 2000, which granted the petition.
Ordered that the order is reversed, on the law, with costs, the petition is denied, the proceeding is dismissed, and the arbitration award is reinstated.
The petitioners failed to establish that the award should be vacated on any of the grounds set forth in CPLR 7511. Moreover, the award is supported by the evidence and is not arbitrary and capricious (see, Matter of Interboro Mut. Indem. Ins. Co. v MVAIC, 251 AD2d 580). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.